DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-8 are currently pending in the application.
Acknowledgement is made of addition of claims 4-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justin (US 20090199582 A1) in view of Hipp-Kalthoff (US 20180290520 A1) and Jeong (US 20180264915 A1).

Regarding claim 1:
Justin discloses a vehicle air conditioner (Fig. 3) installed in a vehicle (abstract), the vehicle air conditioner comprising: 
an evaporator #22 that causes heat exchange between air #27 in an interior of a passenger compartment and a coolant ([0020]); 
a condenser #24 that causes heat exchange between the coolant and outside air #28 ([0020]); 
a spray nozzle #48 that sprays water to the outside air flowing to the condenser (Fig. 3, [0024]); 
a water tank #36 that is provided in a lower portion of the vehicle (water flows from the evaporator #22 to the water tank by gravity. If tank #36 was above evaporator #22, a pump would have been required on conduit #35 to supply condensate water in tray #34 to tank #36. Thus, tank #36 is provided in a lower portion of the vehicle, at least by virtue of being below the evaporator of the vehicle) and stores the water to be sprayed ([0022-0023]); and 
a drain hose #35 that guides condensed water generated in the evaporator to the water tank (Fig. 3, [0023]).



In the same field of endeavor, Hipp-Kalthoff teaches an evaporator #5 mounted on the ceiling of a vehicle (see Fig. 1-2, [0052-0053]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Justin with the evaporator being provided on a ceiling of the vehicle as taught by Hipp-Kalthoff.

One of ordinary skills would have recognized that doing so would have provided a more uniform distribution of cooled air to the passenger compartment, at least by virtue of less obstruction on the path of the cooled air; thereby, improving the efficiency of the system.

Justin does not also disclose wherein the drain hose is provided through a pillar that extends from the ceiling of the vehicle to a floor of the vehicle.

Nonetheless, the examiner submits by official notice that it is known to provide vehicles with at least one pillar extending from the ceiling of the vehicle to a floor of said vehicle. 

Furthermore, Jeong teaches the concept of providing drain hose #26 through a supporting element #30  in the form of a pillar (see at least Fig. 2, [0005]). 

Thus, because passing of a drain hose through a pillar is well known in the art; an ordinary skill technician, presented with the architecture of the invention of Justin as modified, would acknowledge that passing the drain hose through a pillar that extends from the ceiling of the vehicle to a floor of the vehicle would have provide support for said drain hose while reducing the length of said drain hose required to convey water.

Accordingly, Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Justin as modified with the claimed arrangement of the drain hose above. 

One of ordinary skills would have recognized that doing so would have provided support for the drain hose while reducing the length of said drain hose required to convey water; thereby, precluding the drain hose from disconnecting from the condensate tray due to vibration or undesired load on the drain hose.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justin (US 20090199582 A1) in view of Hipp-Kalthoff (US 20180290520 A1) and Jeong (US 20180264915 A1); and further in view of Hosokawa (US 20040154326 A1).


Jeong further discloses a coolant pipe #26 through which the coolant flows (Fig. 3, [0020]).

Jeong as modified does not specifically disclose wherein the coolant pipe is provided through a first pillar positioned at a boundary between a side surface of the vehicle and a front surface or a rear surface of the vehicle, and the drain hose is provided through a second pillar that is positioned closer to a center than is the first pillar in a vehicle forward and rearward direction.

Nonetheless, as pointed out above, Jeong already teaches the concept of providing drain hose #26 through a pillar #30 (see at least Fig. 2, [0005]). Hosokawa teaches that it is known to pass coolant pipe through pillars (see Fig. 4-8: refrigerant pipes #51 & #52 are passed through a plurality of supporting pillars #2, #53, #54).

Thus, the passing of drain hose and coolant pipe through pillars is well known in the art. An ordinary skill technician, present with the architecture of the invention of Justin as modified, would acknowledge that passing the drain hose and coolant pipe through pillars would provide support for said fluid conduits while reducing the length of said fluid conduit to practice the invention.
Accordingly, Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Justin as modified with the claimed arrangement above. 

One of ordinary skills would have recognized that doing so would have provided adequate support for the fluid conduits; thereby, precluding said fluid conduits from disconnecting from their respective operating system due to vibration or undesired load on said fluid conduits. Another benefit of passing fluid conduits through pillars is the reduction in length (of said fluid conduits) required to practice the invention.

Regarding claim 3:
Justin as modified discloses all the limitations, but does not specifically disclose wherein:
	I.	wherein the condenser is provided in a vehicle lower rear portion.

Nonetheless, Hipp-Kalthoff further teaches wherein the condenser is provided in a vehicle lower rear portion (see Fig. 1, [0052-0053]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Justin as modified with the condenser provided in a vehicle lower rear portion as taught by Hipp-Kalthoff.

One of ordinary skills would have recognized that doing so would have facilitated access to the condenser for service or replacement.

	II.	the water tank is provided under a floor of the vehicle, to be provided closer to the center than is the condenser in the vehicle forward and rearward direction.

Nonetheless, the examiner submits that positioning the water tank in this manner is recognized as a matter of rearrangement of parts. Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Justin as modified with the water tank arranged in the manner illustrated above.
One of ordinary skills would have recognized that doing so would have facilitated access to the water tank for service or replacement, especially since the water tank #36 is required to be constantly accesses (see Justin, [0023]: water is to be added to the tank #36 via opening #37); thereby, making the invention easy to be practice.

Allowable Subject Matter
Claims 4-8 allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the drain hose is provided through a pillar, the pillar having a first distance extending in a vehicle upward and downward direction of the vehicle, and a second distance extending in a vehicle width direction of the vehicle, the first distance being greater than the second distance as per claim 4; and wherein the coolant pipe is provided through a first pillar positioned at a boundary between a side surface of the vehicle and a front surface or a rear surface of the vehicle, and the drain hose is provided through a second pillar that is positioned closer to a center than is the first pillar in a vehicle forward and rearward direction as per claim 7. The closest prior art of record, Justin in combination with Hipp-Kalthoff and Jeong discloses all of the other limitations required by the claims; except for the above-mentioned limitations. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Justin in combination with Hipp-Kalthoff and Jeong to incorporate the aforementioned limitations. As per MPEP § 2143.01, a finding of obviousness is precluded. Accordingly, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered.

Applicant submitted that the combination of reference does not disclose wherein the drain hose is provided through a pillar that extends from the ceiling of the vehicle to a floor of the vehicle.

It was pointed out to the applicant that it is known to provide vehicles with at least one pillar extending from the ceiling of the vehicle to a floor of said vehicle, and because passing of a drain hose through a pillar is well known in the art as taught by Jeong; an ordinary skill technician, presented with the architecture of the invention of Justin as modified, would acknowledge that passing the drain hose through a pillar that extends from the ceiling of the vehicle to a floor of the vehicle would have provide support for said drain hose while reducing the length of said drain hose required to convey water.

Accordingly, claim 1 remains obvious over the prior art.

New claims 4-8 are allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763